Citation Nr: 0911618	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-15 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1955 
to August 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.


FINDING OF FACT

The evidence fails to show that the Veteran is unemployable 
as a result of his service connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

The Veteran asserts that because of his service connected 
headache disorder he is unable to work.  He added that he has 
only completed a 12th grade education and has not received 
any additional training, aside from an electronics repair 
program that he completed in 1970.

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment.  

The Veteran has the following service-connected disabilities: 
headaches (rated as 50 percent disabling) and vasomotor 
instability (rated as 10 percent disabling).  His combined 
rating is 60 percent, and he therefore fails to meet the 
schedular criteria for a TDIU.  Nevertheless, a TDIU may 
still be available if the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities. 38 C.F.R. § 4.16(b).

The Veteran indicated in October 2003 that his headaches 
continued and that he was unable to do anything.

VA treatment records indicate that the Veteran has a high 
school education, has no learning barriers, and can read and 
write.  At a VA examination in May 2003, it was noted that 
the Veteran had had headaches for 40 years; and had been 
employed in a hospital for 30 years, before retiring in 1995 
on account of the headaches.

The Veteran subsequently worked from May to June 2002 for a 
trucking company.  However, the company's office manager, in 
a May 2003 letter, indicated that the Veteran had not been 
dependable due to his constant complaints of not being able 
to perform his job due to severe "head aids."  She added 
that having seen the Veteran becoming dizzy and blacking out, 
she was afraid of the liability which might be incurred by 
having the Veteran drive a truck with a tank full of oil.  
She indicated that aside from his health problems, the 
Veteran was a great guy to work with. 

The VA treatment records fail to provide any opinion as to 
the Veteran's employability; and neither the officer manager, 
nor the Veteran, is medically qualified to testify that the 
Veteran is unemployable based solely on his service-connected 
disabilities.   See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Nevertheless, because the evidence suggested 
that the Veteran's employability might be impaired by his 
service connected disabilities, but was too equivocal or 
lacking in specificity to support a decision on the merits, 
the Board remanded the Veteran's claim for a VA examination.

The Veteran underwent the examination in March 2007.  The 
examiner found that the Veteran was free of seizures and 
noted that he was not receiving any seizure treatment.  With 
regard to the Veteran's headaches, the examiner found that 
they were not disabling, as the Veteran was able to carry out 
ordinary activity such as driving.  Additionally, the 
examiner indicated that the Veteran's headaches had no impact 
on his ability to feed, to bathe, to get dressed, to use the 
toilet, or to groom himself; they only mildly impaired his 
ability to do chores, to shop, to exercise, or to travel; and 
they only moderately impaired his ability to play sports or 
to recreate.  The examiner found that the Veteran did not 
require any specific treatment for his headaches, and noted 
that his headaches were well-controlled without medication.  
While the Veteran reported having migraine headaches 2-3 
times per month, it was noted that the attacks were not 
prostrating as ordinary activity was possible.  For example, 
the Veteran reported having a headache the day of his 
examination that was a 9/10 on a pain scale; but he was 
nevertheless able to drive himself to his appointment without 
anyone accompanying him. 

Following the examination and a review of the Veteran's 
claims file, the examiner opined that the Veteran was not 
unemployable on account of his service connected 
disabilities.  No medical opinion of record has been 
presented that reaches a different conclusion, and the 
additional VA treatment records that were obtained following 
the Board's remand fail to address the Veteran's 
employability.

As such, the medical evidence of record fails to demonstrate 
that the Veteran is unemployable based on his service 
connected disabilities, and the criteria for a TDIU have 
therefore not been met.  Accordingly, the Veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in December 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA treatment records have been obtained.  The Veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
Veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.  Further assistance in the 
development of the claim is not necessary.  

In light of the denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


